Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. The newly added limitation has been rejected in view of Winter which clearly teaches a controller including a processor and a memory, the controller configured to assist with control of the first heat transfer element to condition the wafer before the wafer is transferred from the load lock system to a main chamber for inspection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Egashira et al. (US 20180240684 A1, August 23, 2018) hereinafter “Egashira” in view of Winter (US 20120070564 A1; March 22, 2012). 

Regarding claim 1, Egashira discloses a load lock system (Paragraph 68; Figure 8), comprising: 
a plurality of supporting structures (Paragraph 68; Figure 8 Element 204) configured to support a wafer (Figure 8 Element W); 
a first conditioning plate (Figure 8 Element 202; Paragraph 68) including a first heat transfer element (Figure 8 Element 203; Paragraph 68) configured to adjust a temperature of the wafer (Paragraph 68); 

a controller (Figure 8 Element 209) including a processor and a memory, the controller configured to assist with control of the first heat transfer element (Paragraph 68).
Egashira does not disclose a controller including a processor and a memory, the controller configured to assist with control of the first heat transfer element to condition the wafer before the wafer is transferred from the load lock system to a main chamber for inspection.  
Winter discloses a controller including a processor and a memory, the controller configured to assist with control of the first heat transfer element to condition the wafer before the wafer is transferred from the load lock system to a main chamber for inspection.   (Paragraph 82 - In 755, one or more of the processed wafers can be transferred from the thermal processing unit (50) to an inspection module).
Therefore, from the teaching of Winter, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Egashira in order to allow for increased control of temperature regulation in wafer manufacturing.  
Regarding claim 2, Egashira in view of Winter discloses the load lock system of claim 1.  Egashira in view of Winter does not explicitly disclose further discloses wherein the first conditioning plate is positioned above the wafer.
However it has been held that a rearrangement of parts is unpatentable because it does not modify the operation of the device.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 3, Egashira in view of Winter discloses the load lock system of claim 1.  Egashira further discloses wherein the first conditioning plate is positioned below the wafer (Seen in Figure 8).
Regarding claim 4, Egashira in view of Winter discloses the load lock system of claim 1.  Egashira further discloses wherein the plurality of supporting structures are coupled to the first conditioning plate (Seen in Figure 8; Paragraph 68).
Regarding claim 5, Egashira in view of Winter discloses the load lock system of claim 1.  Egashira in view of Winter does not explicitly discloses wherein the first gas vent is attached to the first conditioning plate.
However it has been held that a rearrangement of parts is unpatentable because it does not modify the operation of the device.  The “attachment” of the gas vent to the first conditioning plate would only be a mere rearrangement of parts that would not modify the operation of the device. 
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 6, Egashira in view of Winter discloses the load lock system of claim 1.  Egashira further discloses wherein the controller is further configured to assist with the control of the first heat transfer element based on a temperature of a wafer stage (Paragraph 68).
Regarding claim 7, Egashira in view of Winter discloses the load lock system of claim 1.  Egashira further discloses wherein further comprising a second conditioning plate including a second heat transfer element configured to adjust the temperature of the wafer (Figure 3, Paragraph 57).
Regarding claim 8, Egashira in view of Winter discloses the load lock system of claim 7.  Egashira further discloses wherein the plurality of supporting structures configured to support a wafer are positioned between the first conditioning plate and the second conditioning plate (Seen in Figure 3, Paragraph 30).
Regarding claim 9, Egashira in view of Winter discloses the load lock system of claim 7.  Egashira further discloses wherein further comprising a second gas vent configured to provide a portion of the gas between the second conditioning plate and the wafer (Paragraph 77; Figure 3 Element 74).
Regarding claim 10, Egashira in view of Winter discloses the load lock system of claim 7.  Egashira further discloses wherein the controller is further configured to 
Regarding claim 11, Egashira in view of Winter discloses the load lock system of claim 1.  Egashira further discloses wherein further comprising a load lock chamber configured to enclose the first conditioning plate, the plurality of supporting structures, and the wafer (Figure 8; Paragraph 68).
Regarding claim 12, Egashira in view of Winter discloses the load lock system of claim 11.  Egashira in view of Winter does not explicitly disclose wherein further comprising a second vacuum pump connected to the load lock chamber.
However the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. An additional vacuum pump would produce more control of the gas in the load lock system and therefore would affect detection as desired. 
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Regarding claim 13, Egashira in view of Winter discloses the load lock system of claim 12.  Egashira in view of Winter further does not explicitly disclose wherein the controller is further configured to: 
enable the first vacuum pump to reduce pressure inside of the load lock chamber to a first pressure level, and 
enable the second vacuum pump to reduce pressure inside of the load lock chamber to a second pressure level, 
wherein the second pressure level is lower than the first pressure level.
However a PHOSITA at the time of filing could have specified the abovementioned limitation from in order to allow for optimal pressure environment within the load lock chamber to achieve desired results. 
Regarding claim 14, Egashira in view of Winter discloses the load lock system of claim 13.  Egashira in view of Winter further does not explicitly disclose wherein the second vacuum pump shares an exhaust path with a third vacuum pump connected to a main chamber.
However a PHOSITA at the time of filing would have specified the above-mentioned limitation in order to save space in the load lock chamber.
Regarding claim 15, Egashira discloses a non-transitory computer readable medium including a set of instructions that is executable by one or more processors of a controller to cause the controller to perform a method conducting a thermal conditioning of a wafer (Figure 8; Paragraph 68), the method comprising: 

instructing a gas supply to provide a gas to the load lock chamber (Figure 8; Paragraph 68)and 
instructing a first heat transfer element in a first conditioning plate to adjust a temperature of the first conditioning plate for transferring heat through the gas to the wafer (Figure 8; Paragraph 68)
Egashira does not disclose a controller including a processor and a memory, the controller configured to assist with control of the first heat transfer element to condition the wafer before the wafer is transferred from the load lock system to a main chamber for inspection.  
Winter discloses a controller including a processor and a memory, the controller configured to assist with control of the first heat transfer element to condition the wafer before the wafer is transferred from the load lock system to a main chamber for inspection.   (Paragraph 82 - In 755, one or more of the processed wafers can be transferred from the thermal processing unit (50) to an inspection module).
Therefore, from the teaching of Winter, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Egashira in order to allow for increased control of temperature regulation in wafer manufacturing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GISSELLE M GUTIERREZ/Examiner, Art Unit 2884                                                              /DAVID P PORTA/                                                                                                    Supervisory Patent Examiner, Art Unit 2884